DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3, 4, 6, 8, 10 and 11.

Applicants' arguments, filed 10/29/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the free zinc salt" in fifth line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a zinc salt. It is unclear if free zinc salt is the same or is different from zinc salt. If it is different, it is unclear how free zinc salt differs from the otherwise definite term zinc salt. 

Claim 6 contains the trademark/trade name GALALCOOL®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a highly purified extract of gallic tannins and, accordingly, the identification/description is indefinite.

Claim 6 recites the limitation "the GALALCOOL®" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a tannin component but does not recite wherein the tannin component is GALALCOOL®. It should be noted that if claim 6 were to be amended to recite “the tannin component,” claim 6 would not further limit claim 1 since the amount of tannin component in claim 6 is already recited in claim 1. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3, 4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2006/0134020, Jun. 22, 2006) in view of Silafu et al. (CN 102228479A, Nov. 2, 2011) and GW Kent (Laffort Tanin Galalcool 1 kg, Sep. 10, 2013).
Robinson et al. disclose an oral care composition comprising a fluoride-providing agent (abstract). Suitable fluoride-providing agents may be inorganic or organic (¶ [0023]). Suitable inorganic fluoride-providing agents include stannous fluoride (¶ [0024]). The composition may optionally comprise an orally acceptable zinc ion source. Suitable zinc ion sources include zinc gluconate. One or more zinc ion sources are optionally present in a total amount of about 0.05% to about 3% by weight of the 
	Robinson et al. differ from the instant claims insofar as not disclosing wherein the composition comprises tanin galalcool.
	However, Silafu et al. disclose a medicine for treating oral diseases. The medicine comprises the effective parts and the effective components extracted from gallnut. The effective parts and the effective components of gallnut have the effects of 
	GW Kent discloses wherein tanin galalcool is derived from the gall nut of oak trees. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Robinson et al. disclose wherein the composition may further comprise an oral care active to treat or prevent a disorder within the oral cavity. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated a tannin from gall nut into the composition of Robinson et al. since tannins from gall nuts are effective in treating oral diseases caused by pathogenic bacteria as taught by Silafu et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated tanin galalcool into the composition of Robinson et al. since it is a known and effective tannin from gall nuts as taught by GW Kent. 
In regards to instant claim 1 reciting for the prevention or inhibition of colds or other upper respiratory and pharyngeal infections, this is merely a recitation of the intended use of the claimed invention. The composition of the prior art comprises substantially the same actives (e.g. tanin galalcool and zinc gluconate) as the claimed 
In regards to instant claim 1 reciting wherein the tannin component does not stain tooth, page 2, lines 19-20 of the instant specification discloses wherein galalcool is a colorless or low-color tannin and page 8, line 12 of the instant specification discloses wherein colorless or low-color tannins do not stain tooth enamel. 
In regards to instant claims 1 and 6 reciting 0.01% to 10% tanin galalcool, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine an effective amount of tanin galalcool since Robinson et al. disclose wherein the amount of active varies with the condition to be treated, the physical condition of the subject, the specific dosage form, and etc. Furthermore, tannins from gall nuts are antibacterial. Robinson et al. disclose wherein antimicrobial agents are present in an amount of about 0.05% to about 10%. 

2.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2006/0134020, Jun. 22, 2006) in view of Silafu et al. (CN 102228479A, Nov. 2, 2011), GW Kent (Laffort Tanin Galalcool 1 kg, Sep. 10, 2013), and further in view of Stevenson et al. (US 2015/0224202, Aug. 13, 2015).
	The teachings of Robinson et al., Silafu et al., and GW Kent are discussed above. Robinson et al., Silafu et al., and GW Kent do not disclose wherein the composition comprises 0.1% to 5% zinc protoporphyrin IX.
	However, Stevenson et al. disclose zinc protoporphyrin (ZnPP) for oral delivery (¶ [0006]). ZnPP has some desirable characteristics for treatment of neonatal jaundice 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Robinson et al. disclose wherein the composition may further comprise an active for the prevention or treatment of a physiological disorder or condition. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated zinc protoporphyrin (ZnPP) (i.e. zinc protoporphyrin IX) into the composition of Robinson et al. since zinc protoporphyrin (ZnPP) is an effective oral active for treating a physiological disorder or condition as taught by Stevenson et al. 
	In regards to instant claim 8 reciting 0.1% to 5% zinc protoporphyrin IX, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine an effective amount of zinc protoporphyrin IX since Robinson et al. disclose wherein the amount of active varies with the condition to be treated, the physical condition of the subject, the specific dosage form, and etc.

3.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2006/0134020, Jun. 22, 2006) in view of Silafu et al. (CN 102228479A, Nov. 2, 2011), GW Kent (Laffort Tanin Galalcool 1 kg, Sep. 10, 2013), and further in view of Fruge et al. (US 2012/0207686, Aug. 16, 2012).
The teachings of Robinson et al., Silafu et al., and GW Kent are discussed above. Robinson et al., Silafu et al., and GW Kent do not disclose wherein the composition is stored in a malleable or squeezable tube.
	However, Fruge et al. disclose wherein it is desirable to provide singe phase dentifrice compositions that can be packaged in conventional laminate squeeze tubes (¶ [0008]).
	It would have been prima facie obvious to one of ordinary skill in the art to store the composition of Robinson et al. in a squeeze tube since this is a desirable product form as taught by Fruge et al. 

Response to Arguments
	Applicant argues that the claimed compositions are unique and centered around a very select tannin component used in combination with zinc and having unexpected beneficial properties useful for a toothpaste or other oral formulation. 
	The Examiner does not find Applicant’s argument to be persuasive. Objective evidence must be factually supported by an appropriate affidavit or declaration to be of probative value. See MPEP 716.01(c). In the instant case, Applicant has presented their showings of unexpected results in their arguments and not in an appropriate affidavit or declaration. Therefore, the showings are not of probative value and are unpersuasive. Furthermore, even if the showings were of probative value, they are not persuasive. Applicant’s showing compares 0.9% NaCl (A), 20 µg/ml tannin (B), and a combination of 20 µg/ml tannin + 10 µg/ml Zn gluconate (C). Without a showing of cells being incubated in just zinc gluconate, Applicant has not shown wherein the combination of 

NOTE: In the event that the pending claims become allowable, the withdrawn claims need to be amended if Applicant would like the withdrawn claims to be rejoined. 

Conclusion
Claims 1, 3, 4, 6, 8, 10 and 11 are rejected.
Claims 5, 7 and 12-19 have been withdrawn.
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY LIU/Primary Examiner, Art Unit 1612